Citation Nr: 1734092	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to April 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008, rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that additional medical evidence was submitted after the 
August 2013 SOC, and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, the Veteran's substantive appeal was received after February 2, 2013.  As such, the evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence. Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The Veteran does not have a current left ear hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The requirements for entitlement to service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 1153, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

The representative has argued that the VA failed to provide the Veteran with an adequate examination, as the etiology of the Veteran's hearing loss has not been identified.  There is no requirement that the examiner provide etiology.  Furthermore, the Board notes the VA examiners have linked the Veteran's hearing loss to service.  As such, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination. 38 C.F.R. §3.1326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Listed chronic diseases, such as sensorineural hearing loss (as a disease of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present may establish a nexus between a current chronic disease and service.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 U.S.C.A. § 1101). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran is competent to report observable symptoms and noise exposure; however, he is not competent to diagnose hearing loss disability at the levels specified in 38 C.F.R § 3.385, as this requires objective testing and medical expertise for interpretation.  See 38 C.F.R. § 4.85(a) (2016).

The Veteran's service treatment records do not document hearing loss as defined in 38 C.F.R. § 3.385.  STRs show that at the time of discharge, the Veteran's hearing was within normal limits.  STRs are negative for any complaints of hearing loss during service.  The Veteran served as military police, and therefore noise exposure is conceded.  

On the authorized audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10

30

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The Veteran reported noise exposure while in service.  He stated that while service as a military police officer, he worked traffic control and was exposed to loud noises.  He also reported spending time on a firing range, and used hearing protection on an occasional basis.  The examiner concluded that the Veteran's hearing loss was more likely than not due to years spent on the qualification range with weapons, and due to exposure to noise while serving as a police officer in service.

On the authorized audiological evaluation in September 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
05
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran was found to have normal functioning middle ear systems.  He had mild to moderate sensorineural hearing loss from 4000-8000 Hz in the left ear.  The results did not indicate the need for medical intervention.  

On the authorized audiological evaluation in June 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
35
45
Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran reported hearing loss since service, and having a hard time with speech recognition with females.  The examiner stated that the Veteran's left ear hearing loss was at least as likely as not caused by or a result of an event in military service.  

Private treatment records from the University of Pittsburgh Physicians department of Otolaryngology were received.  A May 2010 noted the Veteran had left ear speech recognition score using the Maryland CNC list of 92%, and mild sensorineural hearing loss at 4000Hz and a moderate sensorineural hearing loss at 6000 Hz bilaterally.  The Veteran was noted as having moderate bilateral high frequency sensorineural hearing loss, such that he would be expected to have difficulty understanding speech in noisy environments.  A May 2014, record states the Veteran had normal hearing through 2000 Hz, with mild to moderately severe sensorineural hearing loss in remaining frequencies, and speech understanding conversational levels was 92% in quiet.  

The December 2010, September 2011, and June 2015 VA examinations do not show current hearing loss as defined by VA; and there is no other evidence of such current hearing loss.  Though the private treatment record from 2010 documents 92% speech discrimination, this was on only one isolated occurrence in 2010, with the other 3 examinations revealing 94% discrimination, (the 2014 private record indicates 92%, however there is no note as to what type of testing was done).  The Board is constrained to find that the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for left ear hearing loss is denied.  




____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


